Title: To James Madison from Edmund Pendleton, 30 July 1801
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Virga. July 30th. 1801.
Permit me, tho’ at this late hour, to express my happy feelings at the issue of the Election of Chief & second Majestrates, and the consequent changes in the principal Executive Offices, which promise Us a wise, Constitutional, & Eocomical [sic] Administration of the Federal Government for at least four years; & I hope much longer, which will be the case, if the Republican Citizens do not abate of their Vigilance in their Elective power.
I know it has been a trite charge On Us by our Enemies, that Our Opposition to Adm[inistrati]on proceeded from a hankering after the loaves & fishes—which if in some instances true, was far from being so reprehensible as those who were fattening with them, would represent; since when a great body of Citizens found themselves, on Account of their Zeal for the Constitution & good Government, wholly excluded from a share in those Offices, to the expence of which they contributed equally with others, & to which they had equal claims, they had just cause to complain, & attempt a remedy: Nor do I think it a reflection on the Character of any Citizen, to offer himself a Candidate for a Vacant Office. These Observations are a preface to my introducing to you Our friend Mr. Hubbard Taylor of Kentucky, who writes me that the Office of Marshal of that state is Vacant, that he wishes to be appointed to it, and supposing I have some Interest with the President, requests I will use it [in] his behalf. If I possess the supposed Honor, I would by no means abuse it, but can truly say of Mr. Taylor, that I think him a man of great Attention & dilligence in any business he undertakes, and of the most unshaken integrity: And what may be important, he is an influential Character in the State, and would be probably generally approved of. This you will be pleased to state to the President, & present him my best respects.
Whilst writing, permit me to mention the Revd. Mr. Abner Waugh, a Minister of the Episcopal Church, who growing in years, is anxious to settle in some Town, to avoid the fatigue of travelling on Countrey duty. He means to trie the City of Washington in the course of this year, where I wish him to succede [sic]. He is an agreable preacher of the most tolerant Spirit—An able tutor of youth, and as a man, may be truly ranked amongst the most unexceptionable. I believe he means to be a Candidate for the Chaplaincy of the House of Representatives, in which, or in any other way, if you can assist him, you will find the favor, bestowed on a most worthy object, and will be esteemed a particular kindness to me, who am with Sentiments of the highest esteem & respect, Dear Sir, Yr. Affe. and Obt. Servt.
Edmd. Pendleton
 

   
   RC (ViU: Shackelford Family Papers); Tr (NjP). According to David John Mays, ed., The Letters and Papers of Edmund Pendleton, 1734–1803 (2 vols.; Charlottesville, Va., 1967), 2:693–94, the addressee was JM, but the cover is missing.



   
   Abner Waugh (d. 1806) had been rector of St. Mary’s Parish, Caroline County, Virginia, where Pendleton had served as clerk of the vestry (ibid., 2:695 n. 3).


